           Case 1:19-cv-09340-LJL Document 1 Filed 10/09/19 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------X                                 Case No.
BERNARD WILKERSON,

                             Plaintiff,                     COMPLAINT

               - against -
                                                            PLAINTIFF DEMANDS
 METROPOLITAN TRANSPORTATION                                A TRIAL BY JURY
 AUTHORITY, NEW YORK CITY TRANSIT
 AUTHORITY, and RICARDO JOHN, individually,

                             Defendants.
 --------------•-•••-·N-••------          -----------X
       Plaintiff, BERNARD WILKERSON, by his attorneys, PHILLIPS & ASSOCIATES,

Attorneys at Law, PLLC, hereby complains of Defendants, upon infonnation and belief, as

follows:

                                   NATURE OF THE CASE

1.     Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42

       U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,

       Pub. L. No. 102-166 ("Title VII") as amended, 42 U.S.C. §§ 2000-e et seq. the New York

       State Human Rights Law, New York State Executive Law,§§ 296, and the New York

       City Human Rights Law, New York City Administrative Code§§ 8-107 et seq., and seeks

       damages to redress th~ injuries Plaintiff has suffered as a result of being discriminated

       and retaliated against by his employer solely due to his actual and/or perceived

       religion (Islam).

            JURISDICTION, VENUE, AND PROCEDURAL fREREOUISITES

2.     Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3), and 28 U.S.C. §§ 1331

       and 1343.

3.     The Court has supplemental jurisdiction over the claims that Plaintiff has brought under
        Case 1:19-cv-09340-LJL Document 1 Filed 10/09/19 Page 2 of 10




      state and city law pursuant to 28 U.S.C. § 1367.

4.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) as one or more Defendants

      reside within the Southern District of New York or the acts complained of occurred therein.

5.    By: (a) timely filing a Charge of Discrimination with Equal Employment Opportunity

      Commission ("EEOC") on April 9, 2019; (b) receiving a Notice of Right to Sue from the

      EEOC on September 27, 2019; (c) commencing this action within 90 days of the issuance

      of the Notice of Right to Sue by the EEOC; and (d) contemporaneously with the filing of

      this Complaint, mailing copies thereof to the New York City Commission of Human Rights

      (''NYCCHR") and the Office of the Corporation Counsel of the City ofNew York pursuant

      to the notice requirements of§ 8-502 of the New York City Administrative Code, Plaintiff

      has satisfied all of the procedural prerequisites for the commencement of the instant action.

      A copy of the Notice of Right to Sue is annexed hereto as Exhibit A; a copy of the

      transmittal letter to the NYCCHR et mlQ. is annexed hereto as Exhibit B.

                                               PARTIES

6.    That at all times relevant hereto, Plaintiff BERNARD WILKERSON ("WILKERSON" or

      "Plaintiff') is a resident of the State of New York and Bronx County.

7.    Defendant METROPOLITAN TRANSPORTATION AUTHORITY ("MTA'') is a public

      benefit corporation chartered by the New York State Legislature under the Metropolitan

      Transportation Authority Act, N.Y. Pub. Auth. Law§§ 1260 et seq.

8.    Defendant NEW YORK CITY TRANSIT AUTHORITY ("NYCTA") is a public benefit

      corporation created by statute pursuant to N.Y. Pub. Auth. Law§§ 1201 et seq.

9.    At all relevant times, Plaintiff was an employee of Defendants, MTA and NYCTA.

10.   That at all times relevant hereto, Defendant RICARDO JOHN ("JOHN") was a

      "Superintendent" at Defendants, MTA and NYCTA.

                                                2
        Case 1:19-cv-09340-LJL Document 1 Filed 10/09/19 Page 3 of 10




11.   That at all times relevant hereto, Defendant JOHN was Plaintiff's supervisor and/or had

      supervisory authority over Plaintiff. Defendant JOHN had the authority to hire, fire or

      affect the terms and conditions of Plaintiffs employment, or otherwise influence the

      decision-maker of the same.

12.   That at all times relevant hereto, Defendants, MTA, NYCTA, and JOHN, are collectively

      referred to herein as "Defendants."

                                     MATERIAL FACTS

13.   In or around March 2001, Defendants hired Plaintiff as a "Conductor."

14.   At all times relevant, Plaintiff has been an excellent employee throughout his time working

      for the Defendants.

15.   In approximately March 2004, Plaintiff was placed in the Construction Flagging Unit as a

      "Construction Flagger."

16.   In approximately 2013, Plaintiff was asked to become qualified to use a respirator.

17.   In the process of respirator training, Plaintiff was asked by a trainer to wear a face mask

      that covered his nose and mouth area. Wearing this face mask would require Plaintiff to

      shave his beard.

18.   Plaintiff explained that he could not shave his beard because he is a practicing Muslim. In

      response, Plaintiff was accommodated by allowing Plaintiff to use a full-face respirator

      that permitted Plaintiff to maintain his beard.

19.   Plaintiff continued to take the respirator qualification training on a yearly basis.

20.   On each and everyone one of these trainings Plaintiff was accommodated with the full-face

      respirator.

21.   However, at or around Plaintiff's 2016 training, Plaintiff was asked to bring a letter from

      his Imam confirming his religious background.


                                                3
        Case 1:19-cv-09340-LJL Document 1 Filed 10/09/19 Page 4 of 10



22.   Soon thereafter, Plaintiff provided Defendants with the requested letter and, as a result,

      Defendants accommodated Plaintiff by allowing him to utilize a full-face respirator.

23.   On or about November 30, 2018, Plaintiff arrived at his respirator training with the full-

      face respirator that had been issued to accommodate his prior trainings, a letter from his

      Imam, and proof of his prior attendance and qualifications at respirator trainings dating

      back to 2013.

24.   When Plaintiff alerted the instructor to his presence, however, Plaintiff was informed that

      Defendant JOHN had ordered that no one with a beard would be permitted to participate

      in the training.

25.   The instructor then handed Plaintiff shaving cream and a razor and directed Plaintiff to

      shave in the bathroom.

26.   Plaintiff, astonished that Defendants were withholding a religious accommodation that had

      been granted for multiple years, showed the instructor the full-face respirator that he had

      been granted to use, as well as the letter he had been provided by his Imam.

27.   However, Plaintiffs instructor continued to insist that Plaintiff shave his beard.

28.   Plaintiff immediately contacted his supervisor to inform them of the situation. Plaintiff was

      directed to reach out to Defendant JOHN by phone for clarification.

29.   When Plaintiff reached Defendant JOHN by phone, Plaintiff explained that he had been

      turned away from respirator training and that he required, and had been granted for several

      years, an accommodation for his religion.

30.   Defendant JOHN responded, "I can't tell you what religion to practice, but you can't

      practice it here in construction flagging."

31.   Following Plaintiff's call, Plaintiff has been transferred out of his position in the

      Construction Flagging Unit and has been ordered to instead work on the platform

                                                4
        Case 1:19-cv-09340-LJL Document 1 Filed 10/09/19 Page 5 of 10



      performing customer service work with passengers.

32.   Upon information and belief, Defendant JOHN transferred Plaintiff from the Construction

      Flagging Unit to a Platform Customer Service position in clear retaliation for Plaintiff

      requesting a reasonable accommodation for his religious observances.

33.   Based on the aforementioned, it is clear that Defendants' reason for discriminating

      against Plaintiff was due to Plaintiff's actual and/or perceived religion (Islam) and in

      retaliation for complaining of this discrimination.

34.   Plaintiff felt offended, disturbed, and humiliated by the blatantly unlawful and

      discriminatory conduct.

35.   Plaintiff has been unlawfully discriminated against, retaliated against, humiliated, and

      degraded, and as a result, suffers loss of rights, and emotional distress.

36.   Defendants' actions and conduct were intentional and intended to harm Plaintiff.

37.   As a result of Defendants' actions, Plaintiff feels extremely humiliated, degraded,

      victimized, embarrassed, and emotionally distressed.

38.   As a result of the Defendants' discriminatory treatment of Plaintiff, he has suffered severe

      emotional distress and physical ailments.

39.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer emotional pain, suffering, inconvenience, loss of enjoyment of life, and

      other non-pecuniary losses. Plaintiff has further experienced severe emotional and physical

      distress.

40.   As a result of the above, Plaintiff has been damaged in an amount in excess of the

      jurisdiction of the Court.

41.   Defendants' conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law. As such, Plaintiff demands Punitive Damages as against all


                                                5
        Case 1:19-cv-09340-LJL Document 1 Filed 10/09/19 Page 6 of 10



      Defendants, jointly and severally.

                           AS A FIRST CAUSE OF ACTION
                      FOR DISCRIMINATION UNDER TITLE VII
                           (Not Against Defendant JOHN)

42.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this complaint.

43.   42 USC 2000e-2(a), states in relevant part:

             It shall be an unlawful employment practice for an employer (1) to
             fail or refuse to hire or to discharge any individual, or otherwise to
             discriminate against any individual with respect to their
             compensation, terms, conditions, or privileges of employment,
             because of such individual's race, color, religion, sex, or national
             origin ...

44.   Defendants, MTA and NYCTA, engaged in unlawful employment practices prohibited by

      42 U.S.C. §§ 2000e et seq., by discriminating against Plaintiff because of his perceived

      and/or actual religion (Islam).

                           AS A SECOND CAUSE OF ACTION
                         FOR RETALIATION UNDER TITLE VII
                             (Not Against Defendant JOHN}

45.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this complaint.

46.   42 U.S.C. § 2000e-3(a) provides that it shall be unlawful employment practice for an

      employer:

             (1) to ... discriminate against any of his employees ... because he
             has opposed any practice made an unlawful employment practice by
             this subchapter, or because he has made a charge, testified, assisted
             or participated in any manner in an investigation, proceeding, or
             hearing under this subchapter.

47.   Defendants, MTA and NYCTA, violated 42 U.S.C. § 2000e-3(a) by retaliating against

      Plaintiff for his opposition to Defendants', MTA and NYCTA, unlawful discrimination.



                                               6
        Case 1:19-cv-09340-LJL Document 1 Filed 10/09/19 Page 7 of 10




               AS A TIDRD CAUSE OF ACTION FOR DISCRIMINATION
                 UNDER THE NEW YORK STATE EXECUTIVE LAW

48.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

49.   Executive Law § 296 provides that,

             1. It shall be an unlawful discriminatory practice: (a) For an
             employer or licensing agency, because of an individual's age, race,
             creed, color, national origin, sexual orientation, military status, sex,
             disability, predisposing genetic characteristics, marital status, or
             domestic violence victim status, to refuse to hire or employ or to bar
             or to discharge from employment such individual or to discriminate
             against such individual in compensation or in terms, conditions or
             privileges of employment.

50.   Defendants engaged in an unlawful discriminatory practice by discriminating against

      Plaintiff because of his perceived and/or actual religion (Islam).

              AS A FOURTH CAUSE OF ACTION FOR DISCRIMINATION
                   UNDER THE NEW YORK STATE EXECUTIVE LAW

51.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

52.   Executive Law § 296 provides that, ''7. It shall be an unlawful discriminatory practice for

      any person engaged in any activity to which this section applies to retaliate or discriminate

      against any person because he or she has filed a complaint, testified, or assisted in any

      proceeding under this article."

53.   Defendants engaged in an unlawful discriminatory practice by discriminating against

      Plaintiff because of his opposition to the unlawful employment practices of the Defendants.

                          AS A FIFTH CAUSE OF ACTION
           DISCRIMINATION AND RETALIATION UNDER THE NYSHRL
                (Aider and Abettor Liability Against Defendant JOHN)

54.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above



                                                7
        Case 1:19-cv-09340-LJL Document 1 Filed 10/09/19 Page 8 of 10




      paragraphs of this Complaint.

55.   New York State Executive Law § 296 (6) provides that it shall be an unlawful

      discriminatory practice: "For any person to aid, abet, incite compel or coerce the doing of

      any acts forbidden under this article, or attempt to do so."

56.   Defendant JOHN engaged in unlawful discriminatory practices in violation of New York

      State Executive Law§ 296 (6) by aiding, abetting, inciting, compelling, and/or coercing

      the discriminatory and retaliatory conduct against Plaintiff.

57.   By virtue of Defendant JOHN's conduct as alleged herein, Plaintiff has been injured.

58.   Plaintiff is entitled to the maximum amount allowed under this statute/law.

             AS A SIXTH CAUSE OF ACTION FOR DISCRIMINATION
             UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

59.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

60.   The Administrative Code of City of New York §8-107(1) provides that

             It shall be an unlawful discriminatory practice: (a) For an employer
             or an employee or agent thereof, because of the actual or perceived
             age, race, creed, color, national origin, gender, disability, marital
             status, sexual orientation or alienage or citizenship status of any
             person, to refuse to hire or employ or to bar or to discharge from
             employment such person or to discriminate against such person in
             compensation or in terms, conditions or privileges of employment.

61.   Defendants engaged in an unlawful discriminatory practice in violation ofNew York City

      Administrative Code Title 8, §8-107(1)(a) by discriminating against Plaintiff because of

      his perceived and/or actual religion (Islam).

              AS A SEVENTH CAUSE OF ACTION FOR RETALIATION
              UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

62.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

                                                8
           Case 1:19-cv-09340-LJL Document 1 Filed 10/09/19 Page 9 of 10




63.      The New York City Administrative Code § 8-107(7) provides that it shall be unlawful

         discriminatory practice: "For an employer ... to discriminate against any person because

         such person has opposed any practices forbidden under this chapter..."

64.      Defendants, MTA and NYCTA, engaged in an unlawful discriminatory practice in

         violation of New York City Administrative Code § 8-107(7) by discriminating against the

         Plaintiff because of his opposition to the unlawful employment practices of the Defendant.

                            AS AN EIGHTH CAUSE OF ACTION
               DISCRIMINATION AND RETALIATION UNDER THE NYCHRL
                    (Aider and Abettor Liability Against Defendant JOHN)

65.      Plaintiff repeats, reiterates and realleges each and every allegation made in the above

         paragraphs of this Complaint as if more fully set forth herein at length.

66.      The New York City Administrative Code §8-107(6) provides that it shall be unlawful

         discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of

         any of the acts forbidden under this chapter, or attempt to do so."

67.      Defendant JOHN engaged in an unlawful discriminatory practice in violation of New York

         City Administrative Code §8-107(6) by aiding, abetting, inciting, compelling and coercing

         the above discriminatory, unlawful and retaliatory conduct.

                                            JURY DEMAND

68.      Plaintiff requests a jury trial on all issues to be tried.

                                        PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A.       Declaring that Defendants engaged in unlawful employment practices prohibited by Title

         VII of the Civil Rights Act of 1964, the New York State Human Rights Law, New York

         State Executive Law§§ 296 et. seq. ("NYSHR"), and the New York City Human Rights

         Law, New York City Administrative Code,§§ 8-107 et. seq. ("NYCHRL"), and, in that
                                                      9
        Case 1:19-cv-09340-LJL Document 1 Filed 10/09/19 Page 10 of 10




      Defendants discriminated against Plaintiff on the basis of his perceived and/or actual

      religion (Islam), and retaliated against Plaintiff for complaining of this discrimination;

B.    Awarding Plaintiff compensatory damages for mental, emotional and physical mJury,

      distress, pain and suffering and injury to his reputation in an amount to be proven;

C.    Awarding Plaintiff punitive damages;

D.    Awarding Plaintiff attorneys' fees, costs, disbursements, and expenses incurred in the

      prosecution of the action;

E.    Awarding Plaintiff such other and further relief as the Court may deem equitable,just and

      proper to remedy the Defendants' unlawful employment practices.


Dated: New York, New York
       October 9, 2019


                                                            PHILLIPS & ASSOCIATES,
                                                            ATTORNEYS AT LAW, PLLC



                                                              }lfiMrn;aJv
                                                            Shawn Clark, Esq.
                                                            45 Broadway, Suite 620
                                                            New York, New York 10006
                                                            Tel: (212) 248-7431
                                                            Fax: (2 12) 901 -2107
                                                            Sclark@tpglaws.com




                                                10
